Exhibit 10.1

 



AETHLON MEDICAL, INC.

 

AMENDED AND RESTATED

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

for

 

Timothy C. Rodell, M.D., FCCP

 

This Amended and Restated Executive Employment Agreement is made and entered
into as of March 17, 2020 (the “Effective Date”), by and between Timothy C.
Rodell (“Employee”) and Aethlon Medical, Inc. (the “Company”).

 

Whereas, the Company and Executive previously entered into that certain
Executive Employment Agreement, effective as of December 10, 2018 (the “Prior
Agreement”), pursuant to which Executive was appointed Interim Chief Executive
Officer of the Company;

 

Whereas, the Company appointed Executive as Chief Executive Officer of the
Company, effective as of February 14, 2020; and

 

Whereas, the Company and Executive desire to terminate the Prior Agreement and
enter into this Amended and Restated Employment Agreement (this “Agreement”) to
become effective, subject to Executive’s signature below, upon the Effective
Date, in order to memorialize the terms and conditions of Executive’s employment
by the Company upon and following the Effective Date.

 

Now, Therefore, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

             



1.             Employment by the Company.

 

1.1          Position. Employee shall serve as the Company’s Chief Executive
Officer, reporting to the Company’s Board of Directors (the “Board”). During the
term of Employee’s employment with the Company, Employee will devote Employee’s
best efforts and substantially all of Employee’s business time and attention to
the business of the Company, except for as permitted in Section 7.1 below and
except for approved vacation periods and reasonable periods of illness or other
incapacities permitted by the Company’s general employment policies.

 

1.2           Duties and Location. Employee shall perform such duties as are
customarily associated with the position of Chief Executive Officer and such
other duties as are assigned to Employee by the Company. Employee will be based
in Aspen Colorado; provided, however, that Employee will maintain an office at
9635 Granite Ridge Drive, Suite 100, San Diego, California and is expected to
spend a substantial amount of time there as necessary and appropriate. Subject
to the terms of this Agreement, the Company reserves the right to (i) reasonably
require Employee to perform Employee’s duties at places other than Employee’s
primary office location from time to time and to require reasonable business
travel, and (ii) modify Employee’s job title and duties as it deems necessary
and appropriate in light of the Company’s needs and interests from time to time.

 

1.3          Policies and Procedures. The employment relationship between the
parties shall be governed by the general employment policies and practices of
the Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

 

 

 



 1 

 

 

2.             Compensation.

 

2.1          Base Salary. For services to be rendered hereunder, Employee shall
receive a base salary at the initial rate of $430,000 per year (the “Base
Salary”), less standard payroll deductions and withholdings and payable in
accordance with the Company’s regular payroll schedule. Executive’s Base Salary
shall be subject to periodic review and adjustment by the Board from time to
time, in the discretion of the Board or the Compensation Committee of the Board
(the “Compensation Committee”).

 

2.2           Annual Performance Bonus. Employee will be eligible for an annual
discretionary cash bonus (the “Annual Performance Bonus”) approved by the Board
or the Compensation Committee. Whether Employee receives an Annual Bonus for any
given year, and the amount of any such Annual Performance Bonus, will be
determined in the sole discretion of the Board, or the Compensation Committee,
based upon the Company’s and Employee’s achievement of objectives and milestones
to be determined on an annual basis by the Board, or Compensation Committee. No
Annual Performance Bonus is guaranteed and, in addition to the other conditions
for earning such compensation, Employee must remain an employee in good standing
of the Company on the scheduled Annual Performance Bonus payment date in order
to be eligible for any Annual Performance Bonus.

 

2.3           Cash Bonus and Equity Grant Upon Strategic Transaction. Employee
shall also be entitled to a cash bonus equal to fifty percent (50%) of
Employee’s Base Salary upon consummation of a strategic transaction by the
Company, within two years of Employee’s start date of December 10, 2018,
resulting in (a) a sale of all or substantially all of the Company’s assets or
stock on terms acceptable to the Board, in its sole discretion; (b) the Company
remaining as a publicly listed company on Nasdaq or the NYSE, with a post money
valuation of at least $50 million; or (c) completion of a financing of the
Company resulting in an increase in the post money valuation of the Company to
at least $50 million, with retirement of any outstanding convertible debt of the
Company. Following a strategic transaction set forth in (b) or (c), Employee
also will receive a stock option grant of a number of shares of common stock
that will result in Employee’s total equity in the Company following such
strategic transaction being equal to three percent (3%) of the outstanding
shares on a fully-diluted basis, with an exercise price equal to the fair market
value on the date of the grant (the “Additional Option”). The Additional Option,
including vesting terms, will be subject to the terms and conditions of the
Company’s 2020 Equity Incentive Plan (the “Plan”) and a grant agreement. The
Additional Option shall vest over four years of continuous service to the
Company, with twenty-five percent (25%) of the shares subject to the Additional
Option grant becoming vested on the first year anniversary of the vesting
commencement date, and the remaining shares becoming vested in equal monthly
installments over the following thirty-six (36) months of continuous service.
The exercise price of the Additional Option, as well as all other matters
related to the Additional Option, will be governed by and subject to the terms
and conditions set forth in the Plan, and the stock option agreement Employee
will be required to execute. Notwithstanding the foregoing, in the event
Employee’s service with the Company is terminated as a result of such strategic
transaction, then the Additional Option shall be fully vested on the date of
grant.

 

3.              Standard Company Benefits. Employee shall, in accordance with
Company policy and the terms and conditions of the applicable Company benefit
plan documents, be eligible to participate in the benefit and fringe benefit
programs provided by the Company to its employees from time to time. Any such
benefits shall be subject to the terms and conditions of the governing benefit
plans and policies and may be changed by the Company in its discretion.
Executive is entitled to participate in personal time off, including vacation
and holiday benefits in accordance with Company policy from time to time for its
senior executives. Executive shall initially be entitled to four weeks of
vacation time per year.

 

4.              Expenses. The Company will reimburse Employee for reasonable
travel and other reasonable and documented expenses incurred by Employee in
furtherance or in connection with the performance of Employee’s duties
hereunder, in accordance with the Company’s expense reimbursement policy as in
effect from time to time. Reimbursable expenses will include travel from Aspen,
Colorado and Atlanta, Georgia to the Company’s office in San Diego and lodging
in San Diego. Airline travel shall be coach class for flight durations under
four hours and business or first class for flight times of four hours or longer.

 

5.              Equity. Executive will be eligible to participate in and receive
additional stock option or equity award grants under the Company’s equity
incentive plans from time to time, in the discretion of the Board or the
Compensation Committee, and in accordance with the terms and conditions of such
plans.

 

 

 



 2 

 

 

6.              Proprietary Information Obligations.

 

6.1          Proprietary Information Agreement. As a condition of continued
employment, Employee affirms and shall continue to abide by the Company’s
standard form of Proprietary Information and Invention Assignment Agreement
previously executed by Employee and the Company (the “Proprietary Agreement”).

 

6.2           Third-Party Agreements and Information. Employee represents and
warrants that Employee’s employment by the Company does not conflict with any
prior employment or consulting agreement or other agreement with any third
party, and that Employee will perform Employee’s duties to the Company without
violating any such agreement. Employee represents and warrants that Employee
does not possess confidential information arising out of prior employment,
consulting, or other third party relationships, that would be used in connection
with Employee’s employment by the Company, except as expressly authorized by
that third party. During Employee’s employment by the Company, Employee will use
in the performance of Employee’s duties only information that is generally known
and used by persons with training and experience comparable to Employee’s own,
common knowledge in the industry, otherwise legally in the public domain, or
obtained or developed by the Company or by Employee in the course of Employee’s
work for the Company.

 

7.             Outside Activities and Non-Competition During Employment.

 

7.1          Outside Activities. Throughout Employee’s employment with the
Company, Employee may engage in civic and not-for-profit activities so long as
such activities do not interfere with the performance of Employee’s duties
hereunder or present a conflict of interest with the Company or its affiliates.
Subject to the restrictions set forth herein, and only with prior written
disclosure to and consent of the Board, Employee may engage in other types of
business or public activities. The activities listed in Appendix A attached
hereto are acknowledged and approved by the Board. The Board may rescind such
consent if the Board determines, in its sole discretion, that such activities
compromise or threaten to compromise the Company’s or its affiliates’ business
interests or conflict with Employee’s duties to the Company or its affiliates.

 

7.2          Non-Competition During Employment. During Employee’s employment by
the Company, Employee will not, without the express written consent of the
Board, directly or indirectly serve as an officer, director, stockholder,
employee, partner, proprietor, investor, joint ventures, associate,
representative or consultant of any person or entity engaged in, or planning or
preparing to engage in, business activity competitive with any line of business
engaged in (or planned to be engaged in) by the Company or its affiliates;
provided, however, that Employee may purchase or otherwise acquire up to (but
not more than) one percent (1%) of any class of securities of any enterprise
(without participating in the activities of such enterprise) if such securities
are listed on any national or regional securities exchange. In addition,
Employee will be subject to certain restrictions (including restrictions
continuing after Employee’s employment ends) under the terms of the Proprietary
Agreement.

 

8.             At-Will Employment; Change in Control Acceleration.

 

8.1           At-Will Employment. Employee’s employment relationship is at-will.
Either Employee or the Company may terminate the employment relationship at any
time, with or without Cause (as defined below) with 30 days advance written
notice.

 

8.2           Equity Acceleration. Notwithstanding anything to the contrary set
forth in the Company’s 2010 Equity Incentive Plan or in the Plan, any prior
equity incentive plans or any award agreement, effective upon consummation of a
Change in Control (as defined below), the vesting and exercisability of all
unvested time-based vesting equity awards then held by Employee shall accelerate
such that all shares become immediately vested and exercisable, if applicable,
by Employee upon such Change in Control and shall remain exercisable, if
applicable, following the Change in Control as set forth in the applicable
equity award documents. With respect to any performance-based vesting equity
award, such award, if any, shall continue to be governed in all respects by the
terms of the applicable equity award documents.

 

 

 



 3 

 

 

9.Consequences of Termination of Employment.

 

9.1           General. If Executive’s employment is terminated for any reason or
no reason, the Company shall pay to Executive or to Executive’s legal
representatives, if applicable: (i) any Base Salary and any Annual Performance
Bonus earned, but unpaid as of the date of the termination of Executive’s
employment; and, (ii) any unreimbursed business expenses payable pursuant to
Section 4 hereof and any accrued but unused personal time off benefits and any
other payments or benefits required by applicable law (collectively “Accrued
Amounts”), which amounts shall be promptly paid in a lump sum to Executive, or
in the case of Executive’s death to Executive’s estate. Other than the Accrued
Amounts and any continuing rights Executive may have to indemnification under
Executive’s Indemnification Agreement with the Company, the Company’s bylaws or
certificate of incorporation, or applicable law, Executive or Executive’s legal
representatives shall not be entitled to any additional compensation or benefits
if Executive’s employment is terminated for any reason other than by reason of
Executive’s Involuntary Termination (as defined in Section 9.2 below). If
Executive’s employment terminates due to an Involuntary Termination, Executive
will be eligible to receive the additional compensation and benefits described
in Section 9.2.

 

9.2           Involuntary Termination. If (i) Executive’s employment with the
Company is terminated by the Company without Cause (as defined below), and other
than as a result of Executive’s death or Disability, or (ii) Executive
terminates employment for Good Reason (as defined below), and provided in any
case such termination constitutes a “separation from service”, as defined under
Treasury Regulation Section 1.409A-1(h)) (a “Separation from Service”) (such
termination described in (i) or (ii), an “Involuntary Termination”), in addition
to the Accrued Amounts, Executive shall be entitled to receive the severance
benefits described below in this Section 9.2, subject in all events to
Executive’s compliance with Section 9.3 below:

 

(a)            Executive shall receive continued payment of Executive’s Base
Salary then in effect as of the date of Executive’s employment termination for
the first twelve (12) months after the date of such termination (the “Severance
Period”), paid over the Company’s regular payroll schedule.

 

(b)            Executive shall receive a lump sum amount equal to Executive’s
target Annual Performance Bonus for the year of termination, pro rated based on
the ratio that the number of days from the beginning of the calendar year in
which such termination occurs through the date of termination bears to 365,
based on actual achievement of Company goals for such bonus and such pro rated
year, as determined by the Board in its sole discretion (the “Severance Bonus”).

 

(c)            Fifty percent (50%) of Executive’s outstanding stock options and
other outstanding equity awards that are subject to time-based vesting
requirements that are unvested as of the date of such termination of employment
shall accelerate and be deemed fully vested as of the date of Executive’s
Involuntary Termination.

 

(d)            If Executive is eligible for and timely elects to continue the
health insurance coverage under the Company’s group health plans under the
Consolidated Omnibus Budget Reconciliation Act of 1985 or the state equivalent
(“COBRA”) following Executive’s termination date, the Company will pay the COBRA
group health insurance premiums for Executive and Executive’s eligible
dependents until the earliest of (A) the close of the Severance Period, (B) the
expiration of Executive’s eligibility for the continuation coverage under COBRA,
or (C) the date when Executive becomes eligible for substantially equivalent
health insurance coverage in connection with new employment or self-employment.
For purposes of this Section, references to COBRA premiums shall not include any
amounts payable by Executive under a Section 125 health care reimbursement plan
under the Internal Revenue Code of 1986, as amended and the treasury regulations
thereunder (the “Code”). Notwithstanding the foregoing, if at any time the
Company determines, in its sole discretion, that it cannot pay the COBRA
premiums without potentially incurring financial costs or penalties under
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then regardless of whether Executive elects continued health
coverage under COBRA, and in lieu of providing the COBRA premiums, the Company
will instead pay Executive on the last day of each remaining month of the
Severance Period, a fully taxable cash payment equal to the COBRA premiums for
that month, subject to applicable tax withholdings (such amount, the “Health
Care Benefit Payment”). The Health Care Benefit Payment shall be paid in monthly
installments on the same schedule that the COBRA premiums would otherwise have
been paid and shall be equal to the amount that the Company would have otherwise
paid for COBRA premiums, and shall be paid until the earlier of (i) expiration
of the Severance Period, or (ii) the date Executive voluntarily enrolls in a
group health insurance plan offered by another employer or entity.

 

 

 



 4 

 

 

9.3          Conditions and Timing for Severance Benefits. The severance
benefits set forth in Section 9.2 above are expressly conditioned upon: (i)
Executive continuing to comply with Executive’s obligations under this Agreement
and the Proprietary Agreement; and (ii) Executive signing and not revoking a
general release of legal claims in a form provided by the Company (the
“Release”) within the applicable deadline set forth therein and permitting the
Release to become effective in accordance with its terms, which must occur no
later than the Release Deadline (defined herein). Executive shall receive
severance benefits only if Executive executes and returns to the Company the
Release within the applicable time period set forth therein and permits such
Release to become effective in accordance with its terms, which date may not be
later than sixty (60) days following the date of Executive’s Separation from
Service (such latest permitted date, the “Release Deadline”). The salary
continuation payments described in Section 9.2(a) will be paid in substantially
equal installments on the Company’s regular payroll schedule and subject to
standard deductions and withholdings over the Severance Period following
termination; provided, however, that no payments will be made prior to the
effectiveness of the Release. On the effective date of the Release, the Company
will pay Executive the salary continuation payments that Executive would have
received on or prior to such date in a lump sum under the original schedule but
for the delay while waiting for the effectiveness of the Release, with the
balance of the payments being paid as originally scheduled. Any Severance Bonus
described in Section 9.2(b) will be paid in a lump sum cash payment on the first
regular payroll date of the Company following the effective date of the Release,
but in no event later than March 15 of the year following the year in which
Executive’s termination of employment occurred. All severance benefits described
in this Section 9 will be subject to all applicable standard required deductions
and withholdings.

 

9.4           Termination for Cause; Resignation Without Good Reason; Death or
Disability. Employee will not be eligible for, or entitled to any severance
benefits, including (without limitation) the severance benefits set forth in
this Section 9 or the Equity Acceleration in Section 8.2 above, if the Company
terminates Employee’s employment for Cause, Employee resigns Employee’s
employment without Good Reason, or Employee’s employment terminates due to
Employee’s death or disability.

 

10.           Section 280G; Limitations on Payment.

 

10.1        If any payment or benefit Employee will or may receive from the
Company or otherwise (a “280G Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then any such 280G Payment provided pursuant to this Agreement (a
“Payment”) shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax, or (y) the
largest portion, up to and including the total, of the Payment, whichever amount
(i.e., the amount determined by clause (x) or by clause (y)), after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Employee’s receipt, on an after-tax basis, of the greater economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in a Payment is required pursuant to the
preceding sentence and the Reduced Amount is determined pursuant to clause (x)
of the preceding sentence, the reduction shall occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for Employee.
If more than one method of reduction will result in the same economic benefit,
the items so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

 

10.2        Notwithstanding any provision of Section 10.1 to the contrary, if
the Reduction Method or the Pro Rata Reduction Method would result in any
portion of the Payment being subject to taxes pursuant to Section 409A that
would not otherwise be subject to taxes pursuant to Section 409A, then the
Reduction Method and/or the Pro Rata Reduction Method, as the case may be, shall
be modified so as to avoid the imposition of taxes pursuant to Section409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for Employee as
determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without Cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.

 

 

 



 5 

 

 

10.3        Unless Employee and the Company agree on an alternative accounting
firm or law firm, the accounting firm engaged by the Company for general tax
compliance purposes shall perform the foregoing calculations. If the accounting
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting a Change in Control transaction, the
Company shall appoint a nationally recognized accounting or law firm to make the
determinations required by this Section 10. The Company shall bear all expenses
with respect to the determinations by such accounting or law firm required to be
made hereunder. The Company shall use commercially reasonable efforts to cause
the accounting or law firm engaged to make the determinations hereunder to
provide its calculations, together with detailed supporting documentation, to
Employee and the Company within fifteen (15) calendar days after the date on
which Employee’s right to a 280G Payment becomes reasonably likely to occur (if
requested at that time by Employee or the Company) or such other time as
requested by Employee or the Company.

 

10.4        If Employee receives a Payment for which the Reduced Amount was
determined pursuant to clause (x) of Section 10.1 and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, Employee agrees to promptly return to the Company a sufficient
amount of the Payment (after reduction pursuant to clause (x) of Section 10.1)
so that no portion of the remaining Payment is subject to the Excise Tax. For
the avoidance of doubt, if the Reduced Amount was determined pursuant to clause
(y) of Section 10.1, Employee shall have no obligation to return any portion of
the Payment pursuant to the preceding sentence.

 

11.          Section 409A. It is intended that all of the severance benefits and
other payments payable under this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Code Section 409A provided
under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9),
and this Agreement will be construed to the greatest extent possible as
consistent with those provisions, and to the extent not so exempt, this
Agreement (and any definitions hereunder) will be construed in a manner that
complies with Section 409A. Notwithstanding any provision to the contrary in
this Agreement, if Employee is deemed by the Company at the time of Employee’s
Separation from Service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then to the extent delayed commencement of
any portion of such payments is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments shall not be provided to Employee
prior to the earliest of (i) the expiration of the six-month and one day period
measured from the date of Employee’s Separation from Service with the Company,
(ii) the date of Employee’s death, or (iii) such earlier date as permitted under
Section 409A without the imposition of adverse taxation. Upon the first business
day following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this Paragraph shall be paid in a lump
sum to Employee, and any remaining payments due shall be paid as otherwise
provided herein or in the applicable agreement. No interest shall be due on any
amounts so deferred. If the Company determines that any severance benefits
provided under this Agreement constitutes “deferred compensation” under Section
409A, for purposes of determining the schedule for payment of the severance
benefits, the effective date of the Release will not be deemed to have occurred
any earlier than the sixtieth (60th) date following the Separation From Service,
regardless of when the Release actually becomes effective. In addition to the
above, to the extent required to comply with Section 409A and the applicable
regulations and guidance issued thereunder, if the applicable deadline for
Employee to execute (and not revoke) the applicable Release spans two calendar
years, payment of the applicable severance benefits shall not commence until the
beginning of the second calendar year. To the extent required to avoid
accelerated taxation and/or tax penalties under Code Section 409A, amounts
reimbursable to Employee under this Agreement shall be paid to Employee on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Employee) during any one year may not effect amounts
reimbursable or provided in any subsequent year. The Company makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Code Section 409A and makes no undertaking to
preclude Code Section 409A from applying to any such payment.

 

12.           Definitions.

 

12.1        Cause. For purposes of this Agreement, “Cause” means the occurrence
of any one or more of the following: (i) Employee’s conviction of or plea of
guilty or nolo contendere to any felony or a crime of moral turpitude; (ii)
Employee’s willful and continued failure or refusal to follow lawful and
reasonable instructions of the Company or lawful and reasonable policies and
regulations of the Company or its affiliates; (iii) Employee’s willful and
continued failure to faithfully and diligently perform the assigned duties of
Employee’s employment with the Company or its affiliates; (iv) unprofessional,
unethical, immoral or fraudulent conduct by Employee; (v) conduct by Employee
that materially discredits the Company or any affiliate or is materially
detrimental to the reputation, character and standing of the Company or any
affiliate; or (vi) Employee’s material breach of this Agreement, the Proprietary
Agreement, or any applicable Company policies. An event described in Section
12.1(ii) through Section 12.1(vi) herein shall not be treated as “Cause” until
after Employee has been given written notice of such event, failure, conduct or
breach and Employee fails to cure such event, failure, conduct or breach within
30 calendar days from such written notice; provided, however, that such 30-day
cure period shall not be required if the event, failure, conduct or breach is
incapable of being cured.

 

 

 



 6 

 

 

12.2        Change in Control. For purposes of this Agreement, “Change in
Control” means: (i) a merger or consolidation in which the Company is not the
surviving corporation (other than a merger or consolidation with a wholly owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
another transaction in which there is no substantial change in the stockholders
of the Company or their relative stock holdings), (ii) a merger in which the
Company is the surviving corporation but after which the stockholders of the
Company immediately prior to such merger (other than any stockholder that
merges, or that owns or controls another corporation that merges, with the
Company in such merger) cease to own their shares or other equity interest in
the Company, (iii) the sale of substantially all of the assets of the Company,
or (iv) the acquisition, sale, or transfer of more than 50% of the outstanding
shares or the Company by tender offer or similar transaction.

 

12.3        “Disability”, for purposes of this Agreement, means that Executive
has been unable after taking into account and providing (as applicable) any
reasonable accommodations that do not cause an undue burden on the Company, for
ninety (90) consecutive days, or for periods aggregating one hundred and twenty
(120) business days in any period of twelve consecutive months, to perform
Executive’s duties under this Agreement, as a result of physical or mental
impairment, illness or injury, as reasonably determined in good faith by the
Board or the Compensation Committee. A termination of Executive’s employment for
Disability shall be communicated to Executive by written notice, and shall be
effective on the 10th calendar day after sending such notice to Executive (the
“Disability Effective Date”), unless Executive returns to performance of
Executive’s duties before the Disability Effective Date.

 

12.4        Good Reason. For purposes of this Agreement, Employee shall have
“Good Reason” for resignation from employment with the Company if any of the
following actions are taken by the Company without Employee’s prior written
consent: (i) a material reduction in Employee’s Base Salary, unless pursuant to
a salary reduction program applicable generally to the Company’s senior
executives; (ii) a material reduction in Employee’s duties (including
responsibilities and/or authorities), provided, however, that a change in job
position (including a change in title) or reporting line shall not be deemed a
“material reduction” in and of itself unless Employee’s new duties are
materially reduced from the prior duties; or (iii) relocation of Employee’s
principal place of employment to a place that increases Employee’s one-way
commute by more than fifty (50) miles as compared to Employee’s then-current
principal place of employment immediately prior to such relocation. In order for
Employee to resign for Good Reason, each of the following requirements must be
met: (iv) Employee must provide written notice to the Board within 30 calendar
days after the first occurrence of the event giving rise to Good Reason setting
forth the basis for Employee’s resignation, (v) Employee must allow the Company
at least 30 calendar days from receipt of such written notice to cure such
event, (vi) such event is not reasonably cured by the Company within such 30
calendar day period (the “Cure Period”), and (vii) Employee must resign from all
positions Employee then holds with the Company, including resignation from the
Board, not later than 30 calendar days after the expiration of the Cure Period.

 

13.          Dispute Resolution. To ensure the rapid and economical resolution
of disputes that may arise in connection with Employee’s employment with the
Company, Employee and the Company agree that any and all disputes, claims, or
causes of action, in law or equity, including but not limited to statutory
claims, arising from or relating to the enforcement, breach, performance, or
interpretation of this Agreement, Employee’s employment with the Company, or the
termination of Employee’s employment from the Company, will be resolved pursuant
to the Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest extent
permitted by law, by final, binding and confidential arbitration conducted in
San Diego, California by JAMS, Inc. (“JAMS”) or its successors before a single
arbitrator, under JAMS’ then applicable rules and procedures for employment
disputes (which will be provided to Employee upon request); provided that the
arbitrator shall: (i) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (ii) issue a written arbitration decision including the
arbitrator’s essential findings and conclusions and a statement of the award.
Employee and the Company shall be entitled to all rights and remedies that
either would be entitled to pursue in a court of law. Both Employee and the
Company acknowledge that by agreeing to this arbitration procedure, they waive
the right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. The Company shall pay all filing fees in excess of
those which would be required if the dispute were decided in a court of law, and
shall pay the arbitrator’s fee. This arbitration section shall not apply to any
action or claim that cannot be subject to mandatory arbitration as a matter of
law, including, without limitation, claims brought pursuant to the California
Private Attorneys General Act of 2004, as amended, to the extent such claims are
not permitted by applicable law to be submitted to mandatory arbitration and
such applicable law is not preempted by the Federal Arbitration Act or otherwise
invalid (collectively, the “Excluded Claims”).  In the event you intend to bring
multiple claims, including one of the Excluded Claims listed above, the Excluded
Claims may be filed with a court, while any other claims will remain subject to
mandatory arbitration. Nothing in this Agreement is intended to prevent either
the Company or Employee from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration.

 

 

 



 7 

 

 

14.           General Provisions.

 

14.1        Notices. Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
confirmed email or facsimile receipt) or the next day after sending by overnight
carrier, to the Company at its primary office location and to Employee at the
address as listed on the Company payroll.

 

14.2        Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

 

14.3         Waiver. Any waiver of any breach of any provisions of this
Agreement must be in writing to be effective, and it shall not thereby be deemed
to have waived any preceding or succeeding breach of the same or any other
provision of this Agreement.

 

14.4        Complete Agreement. This Agreement terminates, supercedes and
replaces in its entirety the Prior Agreement and, together with the Proprietary
Agreement, constitutes the entire agreement between Employee and the Company
with regard to the subject matter hereof and is the complete, final, and
exclusive embodiment of the Company’s and Employee’s agreement with regard to
this subject matter. This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. It cannot be modified or amended except in a writing signed by
a duly authorized officer of the Company or by the Chairman of the Board (if
other than Executive), with the exception of those changes expressly reserved to
the Company’s discretion in this Agreement.

 

14.5        Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but both of which taken together will constitute one and the same
Agreement.

 

14.6        Headings. The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

 

14.7        Successors and Assigns. This Agreement is intended to bind and inure
to the benefit of and be enforceable by Employee and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Employee may not assign any of Employee’s duties hereunder and Employee may not
assign any of Employee’s rights hereunder without the written consent of the
Company, which shall not be withheld unreasonably.

 

14.8        Tax Withholding. All payments and awards contemplated or made
pursuant to this Agreement will be subject to withholdings of applicable taxes
in compliance with all relevant laws and regulations of all appropriate
government authorities. Employee acknowledges and agrees that the Company has
neither made any assurances nor any guarantees concerning the tax treatment of
any payments or awards contemplated by or made pursuant to this Agreement.
Employee has had the opportunity to retain a legal, tax and financial advisor
and fully understands the legal, tax and economic consequences of all payments
and awards made pursuant to this Agreement.

 

14.9        Choice of Law. All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the laws of the State
of California.

 

[Signature page follows]

 

 

 



 8 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement to become effective
as of the Effective Date written above.

 

Aethlon Medical, Inc.

 

 



By: /s/ Charles J. Fisher, Jr., M.D.____

Charles J. Fisher, Jr., M.D.

Chairman of the Board

 

 

Employee

 

/s/ Timothy C. Rodell, M.D., FCCP__

Timothy C. Rodell, M.D., FCCP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 9 

 

 

APPENDIX A

 

OUTSIDE ACTIVITIES APPROVED BY THE BOARD

 

1.       Managing Director and Chairman of SMG, Inc., Aspen, Colorado.

 

2.       Director, GlobeImmune, Inc., Louisville, Colorado.

 

3.       Consultant, GlobeImmune, Inc., Louisville, Colorado.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 

 

